

115 S2684 IS: Flexible Agricultural Repayments and Modifying Schedules Act
U.S. Senate
2018-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2684IN THE SENATE OF THE UNITED STATESApril 17, 2018Mr. Udall (for himself and Mr. Inhofe) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish a Federal student loan restructured repayment schedule for certain borrowers who are
			 agricultural producers.
	
 1.Short titleThis Act may be cited as the Flexible Agricultural Repayments and Modifying Schedules Act or FARMS Act. 2.Repayment for agricultural producers (a)Amendment to the HEAPart D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.) is amended by adding at the end the following:
				
					460A.Restructured repayment for agricultural producers
						(a)Restructured repayment
 (1)In generalThe Secretary, in consultation with the Secretary of Agriculture, shall provide the option for a restructured repayment schedule as described in paragraph (3) to an eligible borrower.
 (2)Eligible borrowerIn this subsection, the term eligible borrower means a borrower of a loan made under this part who, at the time of application for entrance in the restructured repayment schedule, is—
 (A)an agricultural producer; and (B)(i)a beginning farmer or rancher (as defined under section 343(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1991(a)));
 (ii)a socially disadvantaged farmer or rancher (as defined in section 355(e) of the Consolidated Farm and Rural Development Act (7 U.S.C. 2003(e))); or
 (iii)a veteran farmer or rancher (as defined in section 2501(e) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(e)).
 (3)Restructuring optionsAfter entering into an agreement with the Secretary to pay according to one of the schedules described in subparagraph (B), and submitting any supporting documentation that the Secretary may reasonably require, an eligible borrower—
 (A)shall not be required to make payments for a loan under this part on a monthly basis; and (B)may make those payments on a quarterly, biannual, or annual basis.
 (4)Fees, costs, and interestIn carrying out restructured repayment schedules under this subsection, the Secretary— (A)shall ensure that such schedules do not exceed the cost to the Federal Government, as determined on the basis of the present value of future payments by such borrowers, of loans made using repayment schedules that require monthly payments;
 (B)shall not charge a fee to eligible borrowers for participation in the restructured repayment schedule; and
 (C)shall not charge the eligible borrower a higher interest rate than the eligible borrower would otherwise be charged if the borrower was not on a restructured repayment schedule..
 (b)RegulationsNot more than 180 days after the date of enactment of this Act, the Secretary of Education, in consultation with the Secretary of Agriculture, shall promulgate final regulations to carry out this section.
			